~ eat
AO 245B (Rev. —_— Judgment i in a Criminal rey Case (Modif ied) : : . Page | of 1 LO ‘

‘ UNITED STATES: DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

United States of America JUDGMENT IN A CRIMINAL CASE
Vz . (For Offenses Committed On or After November I, 1987)

Case Number: 3: 19-mj-22389

 

 

Emmanuel Rolando Garcia-Urbina

 

 

 

 

 

 

 

 

 

 

Julie A Blair pe be EE
Defendant's Attorney BE Snes Bone tol?
_ REGISTRATION NO. 85783298 , | JUN 49 2919
THE DEFENDANT: | CLERK, US DISTRICT COURT
pleaded guilty to count(s) 1 of Complaint soul HERH BISTRICT OF C4LIFORNIA
7 . ——
C] was found guilty to count(s) eet
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section — . Nature of Offense ‘Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1 :
C1 The defendant has been found not guilty on count(s) __
C1 Count(s) - . dismissed on the motion of the United States. .
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

/ : :
A_.TIME SERVED © C] days

| Assessment: $10 WAIVED  [&l Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged i in case

 

If IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

an | ae “ | if We

 

  

Received: ©
. DUSN U HONGRABIE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy a 3:19-mj-22389
